Citation Nr: 0639679	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  02-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to October 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the RO.  

The Board remanded the case back to the RO in October 2002 
and October 2003 for additional development of the record.  



FINDINGS OF FACT

1.  The currently demonstrated low back degenerative joint 
disease is shown as likely as not to be due to an injury 
sustained by the veteran in the line of duty while performing 
active service.  

2.  The veteran currently is not shown to have a chronic knee 
disorder due to any event or incident of his period of active 
service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
low back disability manifested by degenerative joint disease 
is due to an injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  

2.  The veteran does not have a bilateral knee disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  

The Board has also obtained Veterans Health Administration 
(VHA) etiology opinions regarding these claims.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed  rating decision, but pursuant to a Board remand.  
The veteran's claims have also since been readjudicated in a 
February 2005 Supplemental Statement of the Case.  As such, 
this case poses no procedural concerns in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  


III.  Low back disorder  

During service, in August 1990, the veteran was treated for 
complaints of back pain for two weeks.  An examination of the 
back was unremarkable, and the veteran was returned to duty.  

Subsequently, the veteran underwent two major injuries in 
service, although he was not specifically treated for low 
back pain in conjunction with the injuries.  

In October 1990, the veteran fell out of a third story 
building and was subsequently treated for a severe head 
injury, a fracture of the left femur, posterior subluxation 
of the left shoulder and dislocation of the left fifth 
metacarpophalangeal joint.  

However, both an April 1993 Physical Evaluation Board 
determination and an August 1994 RO administrative decision 
found that these injuries were not incurred in the line of 
duty, in view of the veteran's high blood alcohol content at 
that time.  

Also, in March 1992, the veteran sustained a mild concussion 
as a result of a motor vehicle accident.  Although he was 
noted to be "on leave from the military for medical 
reasons," there was no indication from the claims file that 
this particular injury was found to not have been incurred in 
the line of duty.  Indeed, as a consequence of this accident, 
the RO has separately granted service connection for 
disability manifested by cervical strain.  

Following service, the veteran began treatment for back 
discomfort at a VA facility in April 1994.  A June 1995 
record contains a notation of a history of back problems from 
a motor vehicle accident.  

In December 1997, the veteran reported having had low back 
pain for several years.  The X-ray studies from April 1999 
revealed osteopenia and posterior degenerative changes 
involving the articular facets at the L5-S1 level.  

During his August 2001 VA orthopedic examination, the veteran 
reported having back pain with prolonged weight bearing and 
walking and related his history of having sustained a fall 
during service.  The examiner noted spasm and tenderness of 
the back and limitation of several lumbar spine motions.  The 
X-ray studies confirmed degenerative joint disease of L5-S1, 
and the examiner rendered an impression of degenerative joint 
disease of the lumbar spine "related to service-connected 
injury."  

The veteran's claimed low back disorder was also addressed in 
a June 2004 VA examination report.  The examiner, who 
reviewed the claims file, noted the veteran's March 1992 
automobile accident, as well as two back injuries in 1988 and 
1990.  While the examiner also described three post-service 
accidents, the veteran was noted to have reported having had 
"[n]o injury since the service."  

The examiner added that the veteran's in-service fall from a 
building "could have been an etiology" and that the in-
service automobile accident involved the upper back "but 
could have been his lower back partially as well."  

Regarding this matter, the Board sought clarification from a 
VHA doctor.  In an August 2006 opinion, the VHA doctor noted 
the veteran's history, including his fall injury in 1990 and 
his motor vehicle accident injury in March 1992.  

After reviewing the veteran's records, the VHA doctor 
determined that it was at least as likely as not that the 
veteran's symptoms were related "directly or indirectly" to 
the 1990 fall.  Given the severity of the veteran's multiple 
injuries, the physician noted that it would have been very 
difficult to diagnose a less severe back disorder during the 
period from 1990 to 1991.  

The VHA doctor further noted that, while a direct injury to 
the lower lumbar spine was possible, it was actually more 
likely that he veteran's back complaints were related to a 
period of relative activity in the development of loss of 
normal bone mass as documented in the x-ray studies, which 
were read as showing definite osteopenia.  

The physician also considered the veteran's prior complaints 
of left hip pain and opined that it was reasonable to 
consider that there were extra stresses placed on the back 
related to the left hip condition.  

The Board recognizes that the VHA opinion is problematic to 
the extent that the reviewing doctor related the veteran's 
current low back disorder to a 1990 injury that has clearly 
been determined to not be in the line of duty.  

At the same time, the Board notes the veteran's complaints of 
low back pain in service, the impact of the in-service 1992 
motor vehicle accident on the upper spine, and the fact that 
the veteran was treated for low back complaints within two 
years following service.  

The Board is also cognizant that both a June 1995 VA 
treatment record and the June 2004 VA examination report 
contain opinions suggesting a causal relationship between the 
in-service motor vehicle accident and the current disability.  

All of this evidence taken together, in the Board's opinion, 
places the record in relative equipoise by showing that an 
in-service injury attributable to factors other than the 1990 
fall as likely as not to have been the cause of the currently 
demonstrated low back degenerative joint disease.  

By extending the benefit of the doubt to the veteran in this 
matter, in view of 38 U.S.C.A. § 5107(b), service connection 
is warranted.   


IV.  Bilateral knee disorder  

A careful review of the service medical records show that the 
veteran received treatment for right knee pain in February 
and March of 1987, with an assessment of patellofemoral 
syndrome; and for left knee pain for two weeks in May 1987.  
The veteran's July 1993 separation examination report, 
however, was entirely negative for knee symptomatology.  

Subsequent to service, in April 1995, the veteran underwent 
VA knee x-ray studies.  These x- revealed evidence of an 
intramedullary nail in the left femur, but with the joint 
spaces of the knees and bone densities normal.  The veteran 
was further treated for bilateral knee pain in October and 
November of 1998.  The X-ray studies from March 1999 revealed 
a normal right knee and interval removal of a previously 
present intramedullary rod in the left knee.  

During an August 2001 VA examination, conducted by an 
examiner who reviewed the claims file, the veteran reported 
having constant aching in his knees that increased with 
prolonged weight-bearing or walking.  Both an examination and 
x-ray studies of the knees were unremarkable, except for the 
old healed fracture of the distal femur and status post 
removal of an intramedullary rod on the left.  

The VA examiner rendered an impression of arthralgia of both 
knees, with no impairment at the present time.  

A second VA examination was conducted in June 2004, again 
with an examiner who reviewed the claims file.   The 
examination was within normal limits, although incomplete 
imaging of the left knee was noted to represent probable old 
healed post-traumatic changes of the distal left femoral 
diaphysis.  

The examiner rendered impressions of patellofemoral syndrome 
of both knees in 1987 and suggested that these disorders 
might have been acute and transitory in nature, associated 
with activities.  Current arthralgias of the knees were 
noted, and the examiner opined that it was "[a]s likely as 
not" that the current knee problems were the result of post-
service accidents.  

In view of the relative ambiguity of the examiner's etiology 
opinion, the claims file was reviewed by a VHA physician in 
February 2006.  This physician noted the lack of knee 
findings on the July 1993 separation examination report and 
the normal physical examination findings from August 2001 and 
June 2004.  

Based on this evidence, the doctor rendered the opinion that 
it was "less likely as not" that the veteran sustained any 
difficulty with either knee due to any event in service.  In 
other words, there existed no disability of either knee 
caused by, or related to, service.  

The Board has reviewed all of the above medical records but 
finds no evidence suggesting that a current and chronic 
bilateral knee disorder was first manifest in service, or 
that arthritis of the knees was shown within one year 
following service.  The June 2004 VA examination report could 
be read to suggest only a 50 percent likelihood of a 
disability caused by post-service injuries, but the examiner 
in no way emphasized any likelihood of an in-service cause.  

By contrast, the February 2006 VHA opinion clearly reflects 
the absence of such a causal relationship, and the Board 
notes that this opinion was based on a claims file review and 
is of substantial probative value as a result.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as articulated during his February 2003 
Board hearing.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a bilateral knee 
disorder, and this appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a low back degenerative joint is 
granted.  

Service connection for a bilateral knee disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


